 



EXHIBIT 10(ll)
EMPLOYMENT AGREEMENT
     This Agreement (“Agreement”) made as of this 20th day of September, 2006,
between DUSA Pharmaceuticals, Inc., a New Jersey corporation (“DUSA”) and
Michael Todisco (“Todisco”).
     WHEREAS, Todisco has been employed by DUSA since May 2, 2005 and DUSA
wishes to promote Todisco;
     NOW THEREFORE, in consideration of the mutual covenants and promises, the
parties agree as follows:
     1. Employment: DUSA hereby employs Todisco and he hereby accepts such
employment as the Vice President, Controller. Todisco agrees to work on a
full-time basis and to devote his best efforts and spend as much time and
attention as is necessary to manage the financial affairs of DUSA for which he
is responsible. Todisco shall report to the Chief Financial Officer of DUSA or
other senior management officer as may be determined from time to time.
     2. Duties and Responsibilities: Notwithstanding any language contained
herein to the contrary, Todisco shall be responsible (by way of example and not
by way of limitation) for:

  A.   General accounting matters including, but not limited to, monthly
corporate financial reporting to management; and     B.   Preparation and
coordination of SEC reporting, federal and state tax obligations both internally
with management and externally with auditors and counsel, accounts payable,
payroll, general ledger processes and controls, financial system report
development and control, accounting policies and procedures, and     C.  
treasury functions including, but not limited to, assist management of banking
relationships, manage and report short and long-term cash activities, insurance,
stock option administration and management; and     D.   any additional
employment responsibilities as deemed appropriate by the Board of Directors and
DUSA’s senior management, from time to time.

     3. Remuneration: DUSA will pay to Todisco a base salary equal to One
Hundred Fifty Thousand Dollars ($150,000.00) per annum from time to time at
intervals consistent with DUSA’s administrative practices, and a retention bonus
of Forty Thousand Dollars ($40,000.00) to be paid in a lump sum in the payroll
period immediately following execution of this Agreement. The base salary shall
be reviewed by the Board of Directors of DUSA from time to time, not less than
on an annual basis, beginning in January 2007. Any salary increases shall be
determined by, and shall be made at the sole discretion of the Board. Following
the end of each fiscal year, the Board may award a cash bonus to Todisco in an
amount up to 30% of his current base salary for such year, as determined by the
Board in its sole discretion. For purposes of awarding the total amount of such
bonus, mutually agreeable performance objectives will be set at the beginning of
any calendar year during Todisco’s employment. The Board may award annual cash
bonuses above 30% of then current base salary for outstanding performance.

 



--------------------------------------------------------------------------------



 



     All salary and other payments and allowances outlined in this Agreement
shall be subject to such withholding taxes and deductions as may be required by
law.
     4. Place of Employment: As Vice President, Controller, Todisco will operate
primarily from the principal offices of DUSA, currently located in Wilmington,
Massachusetts. Todisco acknowledges, however, that there may be domestic and
international travel required on a periodic basis. Such travel is understood to
be necessary in order to promote the business of DUSA.
     5. Benefits: Todisco will be entitled to participate in the medical,
dental, life, disability and other insurance benefit plans or pension, profit
sharing, deferred compensation, or 401K plans which may be made available to the
officers and employees of DUSA from time to time, subject to applicable
eligibility rules thereof.
     6. Stock Options: As additional consideration the Company’s Board of
Directors has approved a grant of Fifteen Thousand (15,000) non-qualified stock
options for shares of common stock of DUSA to Todisco, under the terms of the
2006 Equity Plan, subject to the entry of this Agreement. The options will be
granted on and have an exercise price equal to the closing price of DUSA’s
common stock as listed on the NASDAQ Stock Market on the second business day
following the release of earnings by DUSA for the period ended September 30,
2006 and shall vest at the rate of 25% per year over four (4) years, commencing
on the first anniversary of the grant date. Todisco shall also be entitled to
participate in any subsequent stock purchase and bonus or incentive plans that
DUSA shall from time to time make available to its officers and employees,
subject to applicable eligibility rules thereof.
     7. Vacation: Todisco shall be entitled to four (4) weeks of vacation during
each year of employment, to be taken at a time or times acceptable to DUSA,
having regard to its operations. Todisco shall be entitled to carry over up to
80 hours of any unused vacation from one (1) calendar year into the following
calendar year, so long as such a vacation policy is consistent for all
employees.
     8. Expenses: All reasonable travel and other expenses incident to the
rendering of services by Todisco on behalf of and in promoting the interests of
DUSA shall be paid by DUSA, including but not limited to an automobile allowance
in the amount of $6,000 per year and cell phone reimbursement. If such expenses
are paid in the first instance by Todisco, DUSA agrees that it will reimburse
him therefore upon presentation of appropriate statements, vouchers, bills and
invoices as and when required by DUSA to support the reimbursement request.
     9. Confidential Information:
     A. Todisco understands that in the performance of his services hereunder he
may obtain knowledge of “confidential information”, as hereinafter defined,
relating to the business of DUSA. As used herein, “confidential information”
means any information (whether clinical, financial, administrative or
otherwise), written or oral, (including without limitation, any formula,
pattern, device, plan, process, or compilation of information) which (i) is, or
is designed to be, used in the business of DUSA or results from its research
and/or development activities, or (ii) is private or confidential in that it is
not generally known or available to the public, or (iii) gives DUSA an
opportunity to obtain an advantage over competitors who do not know or use it.
Todisco shall not, without the written consent of the Board, either during the
term of his employment or thereafter, (a) use or disclose any such confidential
information outside of DUSA (except to consultants or other agents or
representatives of DUSA who are similarly bound to DUSA by confidentiality
obligations), (b) publish any article with respect thereto, (c) except in the
performance of his services hereunder, remove or aid in the removal from

-2-



--------------------------------------------------------------------------------



 



the premises of DUSA any such confidential information or any property or
material which relates thereto.
     B. Upon the termination of his employment with DUSA, all documents,
records, notebooks and similar repositories of or continuing information
concerning DUSA, or its products, services or customers, including any copies
thereof, then in Todisco’s possession or under his control, whether prepared by
Todisco or others, will be left with or immediately returned to DUSA by Todisco.
     C. (i) Todisco shall promptly disclose to DUSA any and all prescription
drug products, devices, machines, methods, inventions, discoveries,
improvements, processes, works or the like (all of which are referred to herein
as “inventions”) which he may invent, conceive, produce, or reduce to practice,
either solely or jointly with others, at any time (whether or not during work
hours) during his employment hereunder.
          (ii) All such inventions which in any way relate to the products
manufactured, sold or used by DUSA or to any methods, processes or apparatus
used in connection with the manufacture of such products or treatment of disease
or conditions, or in either case which are or may be or may become capable of
use in the business of DUSA, shall at all times and for all purposes be regarded
as acquired and held by Todisco in a fiduciary capacity for, solely for the
benefit of, DUSA.
          (iii) With respect to all such inventions, Todisco shall:
     (a) treat all information with respect thereto as confidential information
within the meaning of, and subject to this paragraph 9;
     (b) keep complete and accurate records thereof, which records shall be the
property of DUSA;
     (c) execute any application for letters patent of the United States and of
any and all other countries covering such inventions, and give to DUSA, its
attorneys and solicitors all reasonable and requested assistance in preparing
such application;
     (d) from time to time, upon the request and at the expense of DUSA, but
without charge for services beyond the salary paid to him by DUSA, execute all
assignment or other instruments required to transfer and assign to DUSA (or as
it may direct) all inventions, and all patents and applications for patents,
copyrights or applications for registration of copyrights, covering such
inventions or otherwise required to protect the rights and interests of DUSA;
     (e) testify in any proceedings or litigation as to all such inventions; and
     (f) in case DUSA shall desire to keep secret any such invention, or shall
for any reason decide not to have letters patent applied for thereon, refrain
from applying for letters patent thereon.
     D. Notwithstanding any of the foregoing in this section, information,
whether confidential or proprietary or not, shall be exempt from the above
confidentiality provisions if said information:

-3-



--------------------------------------------------------------------------------



 



  (i)   is known to Todisco prior to his employment with DUSA;     (ii)   is in
the public domain on the date of employment;     (iii)   becomes public at any
time through no fault of Todisco; or     (iv)   is or becomes readily available
from third parties who have no confidentiality obligations to DUSA.

     E. If Todisco’s employment is terminated by Todisco, Todisco shall not,
without the express prior written consent of DUSA, directly, or indirectly,
during the term of this Agreement or for a period of one (1) year after its
termination, render services, or engage in activity including but not limited
to, the activities enumerated in Section 2 hereof or any similar activity, for
any company which relates to the development or sale of photodynamic therapy
(“PDT”) or photodetection (“PD”) products directly competitive (i.e., medically
or therapeutically) with DUSA’s products or compounds or mixtures thereof,
whether alone or as a partner, officer, director, employee or shareholder of any
other corporation, or as a trustee, fiduciary, consultant or other
representative of any other activity. This restriction shall not apply if
Todisco has disclosed to DUSA, in writing, all the known facts relating to such
work or activity and has received a release, in writing from DUSA, to engage in
such work or activity. The making of passive and personal investments and the
conduct of private business affairs shall not be prohibited hereunder. Ownership
by Todisco of five percent (5%) or less of the outstanding shares of stock of
any corporation either (i) listed on a national securities exchange or
(ii) having at least 100 stockholders shall not make Todisco a “stockholder”
within the meaning of that term as used in this paragraph, so long as Todisco
has no participation in the management of such corporation.
     10. Termination of Employment:
     A. DUSA may terminate this Agreement at any time, with or without cause on
sixty (60) days prior written notice. For purposes of this Agreement, cause
shall mean (i) Todisco’s physical or mental disability or other inability to
perform the duties of his job for any reason for a period in excess of six
(6) consecutive months, (ii) Todisco’s conviction in a court of law of a crime
or offense, which conviction would prevent Todisco from effective management of
DUSA or materially adversely affect the reputation of DUSA, as determined by the
Board in its sole discretion, exercising its reasonable judgment, or
(iii) Todisco’s malfeasance or misconduct such as fraud, embezzlement,
dishonesty, acts of moral turpitude, or a felony conviction, or for other good
cause materially detrimental to DUSA. In the event of a termination for cause,
Todisco shall be paid his base salary and unused, accrued vacation pay, prorated
to the date of termination. Nothing contained herein shall be interpreted to
impair or otherwise affect the right of DUSA to terminate Todisco’s employment,
at will, with or without good cause.
     B. If Todisco’s employment is terminated by DUSA without cause, DUSA shall:
     (i) pay to Todisco a severance allowance equivalent to twelve (12) months’
then current base salary, payable as a lump sum, within sixty (60) days
following the date of such termination;
     (ii) pay to Todisco within two (2) weeks of the date of termination all
outstanding vacation pay and any earned but unpaid salary or bonuses to the date

-4-



--------------------------------------------------------------------------------



 



of such termination and reimburse Todisco for any business expense incurred by
him up to and including the date of such termination following provision by
Todisco of all applicable and necessary receipts.
     C. Termination upon Death: Todisco’s employment with DUSA will cease and
this Agreement will terminate without further compensation if Todisco dies. Upon
his death, his estate will be entitled to any Corporation paid death benefit in
force at the time of such death. In addition, Todisco’s estate shall be paid any
cash bonus to which he would have been entitled under Paragraph 3 above.
Likewise, Todisco’s beneficiaries as designated by him to DUSA shall be entitled
to receive the benefits, if any, described in Paragraphs 5 and 6 above, and will
be entitled to exercise any vested but unexercised stock options that were held
by him at the time of his death, subject to the terms and conditions of such
options.
     D. Resignation: Todisco will provide DUSA with two (2) months’ advance
notice, in writing, of his resignation from DUSA. If Todisco resigns at any time
and for any reason prior to December 31, 2007, Todsico shall refund the entire
retention bonus paid to Todisco pursuant to Section 3 of this Agreement.
     11. Change of Control: If Todisco’s employment is terminated by DUSA
without cause upon the consummation of a “change in control” as defined herein,
Todisco shall receive, within five (5) days after such termination from DUSA or
its successor, a lump sum payment equal to three (3) times his base salary
during the last fiscal year in which Todisco is associated with DUSA (including
any amounts due as severance under Paragraph 10B.(i) of this Agreement). For the
purposes hereof, “change in control” shall mean a change in control of a nature
that would be required to be reported in response to Item 5 of Schedule 14D
promulgated pursuant to section 14 of the Securities Exchange Act of 1934, as
amended (the 1934 Act”), whether or not DUSA is then subject to such reporting
requirements; provided that, without limitations, such a change in control shall
be deemed to have occurred if (i) any person other than a trustee or other
fiduciary holding securities under an employee benefit plan of DUSA is or
becomes the beneficial owner, directly or indirectly, of securities of DUSA
representing twenty percent (20%) or more of the combined voting power of DUSA’s
then outstanding securities and thereafter the Board adopts a resolution to the
effect that, for the purposes of this Agreement, a change in control of DUSA has
occurred; such ownership shall be defined pursuant to Rule 13d-3 of the 1934 Act
and includes mergers or acquisitions whereby an outside party has in excess of
twenty percent (20%) of the combined voting power; (ii) when DUSA merges or
consolidates with any other person or, entity other than a subsidiary and, upon
consummation of such transaction own less than fifty percent (50%) of the equity
securities of the surviving or consolidated entity; or (iii) a substantial
portion of the assets of DUSA are sold or transferred to another person or
entity.
     12. Indemnification: DUSA will, to the extent permitted by the laws of the
State of New Jersey, indemnify Todisco against any actual or threatened action,
suit or proceeding, whether civil, criminal, administrative or investigative,
that arises as a consequence of his duties as an employer and officer of DUSA.
Such indemnification will include such expenses as attorneys fees, judgments,
fines and amounts awarded or agreed to in settlement, provided that Todisco
acted legally and in good faith, or reasonably believed that his actions were
legal and performed in good faith. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendre shall not, of itself, create a presumption that his actions were
illegal or not performed in good faith.
     13. Representation Concerning Prior Employment: Todisco represents and
warrants to DUSA that none of the duties or obligations for which he is
responsible under this

-5-



--------------------------------------------------------------------------------



 



Employment Agreement breaches, or will cause him to breach in the future, any
restrictive covenant or confidentiality obligation under any former employment
agreement.
     14. Provisions Operating Following Termination: Notwithstanding any
termination of Todisco’s employment with or without cause, any provision of this
Agreement necessary to give it efficacy shall continue in full force and effect
following such termination.
     15. Notices: Any notice to be given in connection with this Agreement shall
be given in writing and may be given by personal delivery, by certified mail,
postage prepaid, or by facsimile transmission, so long as receipt of such
transmission is available, addressed to the recipient as follows:

     To:   Michael Todisco, Vice President, Controller
DUSA Pharmaceuticals, Inc.
25 Upton Drive
Wilmington, Massachusetts 01887

     To:   D. Geoffrey Shulman, MD, FRCPC, President and CEO
DUSA Pharmaceuticals, Inc.
25 Upton Drive
Wilmington, Massachusetts 01887

or to such other address or individual as may be designated by notice by either
party to the other. Any notice given by personal delivery shall be deemed to
have been given on the day of actual delivery and, if made or given by certified
mail, on the third day, other than a Saturday or Sunday following the deposit
thereof with the U.S. Postal Service.
     16. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey.
     17. Benefit of Agreement: This Agreement shall inure to the benefit of and
be binding upon the heirs, executives, administrators and legal personal
representatives of Todisco and to and upon the successors and assigns of DUSA,
respectively.
     18. Entire Agreement: This Agreement constitutes the entire agreement
between the parties hereto with respect to the terms and conditions of
employment of Todisco and cancels and supersedes any prior understandings and
agreements between the parties to this Agreement. There are no representations,
warranties, forms, conditions, undertakings or collateral agreements expressed,
implied or statutory between the parties hereto other than as expressly set
forth in this Agreement.
     19. Severability: Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     20. Amendments and Waivers: Any provision of this Agreement may be amended
or waived only with prior written consent of DUSA and Todisco.
*****

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement.

                  ATTEST:       DUSA PHARMACEUTICALS, INC.    
 
               
/s/ Marianne Mullin
 
      By:   /s/ Robert F. Doman
 
Robert F. Doman, President and Chief Operating Officer    
 
                        Dated: 9/20/06    
 
                WITNESS:       EMPLOYEE:    
 
                /s/ Richard C. Christopher       /s/ Michael Todisco            
              Michael Todisco    
 
                        Dated: 9/20/06    

-7-